UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7212


KELVIN A. CANADA,

                Plaintiff - Appellant,

          v.

RICKY FANNIN, Former Correctional Officer at Red Onion State
Prison; J. NALE, Officer at Red Onion State Prison; J.
BARRETT, Officer at Red Onion State Prison; R. GIBSON,
Officer at Red Onion State Prison,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00432-SGW)


Submitted:   February 9, 2012              Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin A. Canada, Appellant Pro Se.  Richard            Carson Vorhis,
Senior Assistant Attorney General, Richmond,             Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin A. Canada appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed    the   record   and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Canada v. Fannin, No. 7:10-cv-00432-SGW (W.D. Va. Sept.

1, 2011).       We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2